Derbigny, J.
delivered the opinion of the court. The plaintiff and appellant claims, as his property, a parcel of cotton, which he defendants and appellees took possession of, as syndics of Michael Connellin, an insolvent debtor.
*183It is admitted that Connellin bought this cotton from Samuel Elkins, one of the appellees : but, the appellant contends that Conellin purchased it, as agent of one Jacob Barker, under whom he claims.
It is in evidence that Connellin was the agent of Jacob Barker of New-York, and that on this occasion, he gave to the vendor, in payment of the cotton, his bills on the said Jacob. But it is also in evidence, that he did business sometimes in his own name and on his individual account. It does not appear that the vendor even knew that Connellin was the agent of Jacob Barker, much less that he intended to sell to him as agent, or, in other words, to sell to Jacob Barker through him. On the contrary, if we can listen to the contracting parties themselves, they have both declared that Connellin bought in his own name. The plaintiff’s title to this cotton is not made out : he has raised a light presumption, but produced no proof. Upon that ground, his action must be dismissed, which precludes the necessity of assigning the reasons, why his claim was inadmissible also upon another ground, viz. that this cotton was not paid for.
It is ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.